DETAILED ACTION

Response to Amendment
Applicant's amendment filed 6/24/2022 has been considered under the AFCP program as it is a proper amendment for the program.  
After further consideration, the amendment will not be entered as it does not overcome the Tsukada et al. reference, it would require further search and consideration, it raises issues of new matter in the claims and it does not place the case in better form for appeal.
Applicants’ proposed amendment would overcome the rejections based on Morabito and Fu et al. as they do not teach the materials of claim 7.  Additionally, the amendment would overcome the objection to the specification for new matter.
The new limitations added to claim 1 would not overcome the Tsukada et al. reference as they teach using a polyvinyl acetate copolymer that reads on the polyvinyl acetate claimed and the combination of [0033] and [0040] would suggest to one having ordinary skill in the art to use the materials at [0033] for the intermediate layer, such as polyurethane or an acrylic copolymer. 
Also, the new limitations in claim 1 would require further search and consideration and there was not enough time in the AFCP program for the Examiner to determine a possible amendment to avoid both Tsukada et al. and the rest of the prior art.  As an example, the Examiner discovered US 5804529 within the time of the AFCP program, which is adverse to patentability.  Specifically, the layers of Figure 3 and the materials for the two oxygen barrier layers would render obvious the materials of applicants’ second and third layer of claim 1.
The issues of new matter are in claim 6, wherein the proposed change to the specification would necessitate that this claim be amended also.
The issue that does not place the case in better form for appeal is in claim 17.  Claim 17 had a similar scope to claim 4, which means the proposed amendment to claim 1 limiting the polymers of the second layer to a subset of claim 4 makes claim 17 fail to limit claim 1.

/Gerard Higgins/Primary Examiner, Art Unit 1759